DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This office action is in response to an amendment filed 2/12/2021. 
	Claims 83-87, 93, 96-100 and 108-110 are pending and under examination. 
This application is a U.S. National Phase Application of PCT/US2015/024866 filed on April 8, 2015 and claims the benefit of priority to U.S. provisional 61/977,751, filed April 10, 2014, U.S. provisional 61/986,479, filed April 30, 2014, U.S. provisional 62/058,973, filed October 2, 2014, U.S. provisional 62/088,363, filed December 5, 2014, U.S. provisional 62/089,730 filed December 9, 2014, and U.S. provisional 62/090,845, filed December 11, 2014.

Priority
The new limitations do not have full support in the priority documents which does not teach a range of IL-2 at concentrations between 20 or 30 and 70 U/mL. U.S. provisional 61/977,751, filed April 10, 2014, teaches at least 10 U/mL and a specific amount of 50 U/mL with regard to IL-2 and while it teaches addition of IL-15 it does not limit the concentration. U.S. provisional 61/986,479, filed April 30, 2014 teaches the same with regard to IL-2 and teaches that IL-15 is at a final concentration of 10 ng/l. U.S. provisional 62/058,973, filed October 2, 2014 the same with regard to Il-2 and Il-15 at 2ng/ml. U.S. provisional 62/088,363, filed December 5, 2014 is the first reference to teach IL-2 at concentrations ranging from 10 U/mL to 100 U/mL and IL-15 at a range of 0.1 ng/mL to 1.0 ng/mL. Therefore, claims 97, and 108-110 are afforded an effective filing date of 12/5/2014. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 83-87, 93, 96-100 and 108-110 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karlsson-Parra et al (US 20140112956; see entire document) or Jensen et al (US 20150038684; see entire document) in view of Cai et al (US 20120046645; see entire document). This is a new rejection necessitated by applicants’ amendment. 
Karlsson-Parra teach ex vivo human CD8+ T cells that are transformed with CAR and are part of a composition to treat cancer (see e.g. ¶0048, 0055, 0066). The cells are affinity selected and hence are enriched over CD8- T cells.
[0105] CD8+ lymphocytes were isolated (using negative selection with antibody-coated magnetic beads) after co-culture of DCs, irradiated ASALs (allogeneic to the DCs) for 6 days and subsequently restimulated with B-cells (autologous to the DCs used during primary stimulation) and stained for expression of CD27 and Annexin-V. Subsequent analysis was performed with FACS.

The reference explicitly teaches that the CAR transfected cells that are transduced with CAR encoding sequences express markers. 
[0032] FIG. 20 illustrates that the tumor-specific cytotoxic activity in CAR-transfected T cells, as measured by membrane expression of CD107a (marker 
of lytic granule exocytosis), is more resistant to potential tumor-derived suppressive factors (IL-10, TNF-beta and/or H.sub.2O.sub.2) when the CAR-transfected T cells have been expanded with the ASAL protocol as compared with CAR-transfected T cells expanded with REP protocol.  Black column=T cells expanded with REP; White column=CAR transfected T cells expanded with the ASAL protocol.

ex vivo CD8+ selected cells comprising bispecific CAR and truncated EGFRt which is a cell surface marker (see e.g. ¶0005, 0100, 0114, 0149 and 0164). The cells comprise a transgene including CD19 (see e.g. figure 5). 
The field of activation of CD8+ T cells can be advanced by the well-studied and well known field of activating CD8+ T cells. Cai et al teach use of activated CD8+ cells. The method of activation includes IL-2 at concentrations between 1-100 U/mL and IL-15 from 1-100 ng/mL (see e.g. ¶0021). Claim 10 and 11 teach use of IL-2 with just IL-15 at concentrations claimed. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the concentrations set forth in Cai et al in the compositions of Karlsson or Jensen. Such a modification would have resulted in a composition encompassed by the claimed invention. As noted above: 1) Jensen and Karlsson teach a composition comprising CD8+ T cells that express CAR and comprises a marker; 2) Cai et al teach use of concentrations of IL-2 and IL-15 that meet the claimed limitations in order to mediate activation. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the cells would be properly activated.
Regarding claim 84 and 85 Karlsson-Parra teach, 
[0074] The antigen specific CD4+ and/or CD8+ T cells are suitable for administration to a patient and preferably have at least one of the following features: [0075] ability to proliferate [0076] express low levels of the apoptosis marker Annexin-V (i.e. no more than 40%, preferably no more than 20%, of the cells should exhibit positive staining for Annexin-V by FACS determination) [0077] express CD27 and/or CD28 at their cell surface.
		Regarding claims 86 and 87, Karlsson teach such transgenes.  
Regarding claims 96, 97 and 108-110, Cai et al teach use of such concentration for treatment of T cells (see e.g. 0113). Regarding claim 100, the cells of Jensen and Karlsson are used for in vivo use and therefore require a pharmaceutical excipient. 


        Response to Argument
Applicants argue that the instant specification demonstrates unexpected results. Specifically, applicants refer to figures 23C and F that demonstrate that the CD8+ T cells cultured in IL-2 at 50U/mL and IL-15 at 05 ng/mL. These results demonstrate that in PD0040 and PD0047 cell growth and total cell number are exponential and PD0047 60% greater. 
The results are partially commensurate with claims 96 and 96. 

Unexpected Results Commensurate in Scope With Claimed Invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." "See also In re Peterson, 315 F.3d 1325, 1329-31,65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731,741,218 USPQ769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

Applicants have not shown that this set of conditions can be extrapolated to the larger genus. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/          Primary Examiner, Art Unit 1633